      Case 2:20-cv-13991 Document 1 Filed 10/06/20 Page 1 of 4 PageID: 1




PASHMAN STEIN WALDER HAYDEN
A Professional Corporation
Court Plaza South
21 Main Street, Suite 200
Hackensack, NJ 07601
(201) 488-8200
Attorneys for Defendants
Gannett Co., Inc., Gannett Satellite
Information Network, LLC, LocalIQ, LLC
and Jeramiah Martin

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                  Civil Action No.
ANTOINETTE JUDY FAMULARE,
                                               NOTICE OF REMOVAL
          Plaintiff,

v.

GANNETT CO., INC., GANNETT
SATELLITE INFORMATION
NETWORK, LLC AND GANNETT
SATELLITTE INFORMATION
NETWORK, Inc. d/b/a USA TODAY and
USA NETWORK; LocalIQ, LLC;
Jeramiah Martin, individually

         Defendants.


TO:   David Zatuchni, Esq.
      Zatuchni & Associates, LLC
      287 South Main Street
      Lambertville, NJ 08530

      Hope Lang
      466 Kinderkamack Road
      Oradell, NJ 07640

      Attorneys for Plaintiff
      Antoinette Famulare




                                         1
           Case 2:20-cv-13991 Document 1 Filed 10/06/20 Page 2 of 4 PageID: 2




           COUNSEL:

           Pursuant to 28 U.S.C. §§ 1441 and 1332, Defendants Gannett Co., Inc., Gannett Satellite

Information Network, LLC (improperly pleaded as Gannett Satellite Information Network, Inc.),

LocalIQ, LLC and Jeramiah Martin, hereby remove an action filed against them in the Superior

Court of New Jersey, Bergen County, to the United States District Court for the District of New

Jersey. In support of this notice, Defendants state as follows:

           1.     On August 14, 2020, Plaintiff Antoinette Judy Famulare filed a complaint against

Defendants in the Superior Court of New Jersey, Law Division, Bergen County, captioned,

ANTOINETTE           FAMULARE        vs.   GANNETT       CO.,     INC.,   GANNETT     SATELLITE

INFORMATION NETWORK, LLC AND GANNETT SATELLITTE INFORMATION

NETWORK, Inc. d/b/a USA TODAY and USA NETWORK; LOCALIQ, LLC; JERAMIAH

MARTIN, individually, Docket. No. BER-L-4749-20 (the “State Action”) alleging claims under

the New Jersey Law Against Discrimination. A true and correct copy of the Complaint is

attached as Exhibit A.

           2.     On September 9, 2020, Plaintiff served Defendants Gannett Co., Inc., Gannett

Satellite Information Network, LLC, and LocalIQ, LLC .

           3.     On September 16, 2020, Pashman Stein Walder Hayden, P.C., accepted service

on behalf of Defendant Jeramiah Martin.

           4.     Plaintiff is a natural person and a citizen of the State of New Jersey. (Complaint

at ¶ 1).

           5.     Defendant Jeramiah Martin is a natural person and a citizen of the State of

Connecticut.




                                                  2
       Case 2:20-cv-13991 Document 1 Filed 10/06/20 Page 3 of 4 PageID: 3




       6.      Defendant Gannett Co., Inc. is a Delaware corporation with a principal place of

business in McLean, Virginia.

       7.      Defendant Gannett Satellite Information Network, LLC (GSIN) is a Delaware

limited liability company with a principal place of business in McLean, Virginia.

       8.      Gannett Satellite Information Network, Inc. is improperly pleaded.

       9.      USA Today is an unincorporated division of GSIN.

       10.     GSIN is a wholly-owned subsidiary of Gannett Media Corp. (GMC).

       11.     GMC is a Delaware corporation with a principal place of business in McLean

Virginia.

       12.     LocalIQ, LLC (LocalIQ) is a Delaware limited liability company with a principal

place of business in McLean, Virginia.

       13.     LocalIQ is a wholly-owned subsidiary of GMC.

       14.     There is complete diversity between Plaintiff and Defendant.

       15.     The amount in controversy exceeds $75,000.00.

       16.     This Court has original jurisdiction of the above-captioned matter pursuant to 28

U.S.C. § 1332 and, because Defendants are not residents of New Jersey, wherein the above-

entitled action is pending, removal of the action to this Court is proper pursuant to 28 U.S.C. §

1441(a).

       17.     Defendants have filed this Notice of Removal within 30 days of the date that

Plaintiff first served the Summons and Complaint upon one of them.

       18.     Defendants will provide written notification of the filing of this Notice to

Plaintiff’s counsel and will promptly file a copy of this filed Notice with the Clerk of the Court

for the Superior Court of New Jersey, Law Division, Bergen County as required by 28 U.S.C. §



                                                3
       Case 2:20-cv-13991 Document 1 Filed 10/06/20 Page 4 of 4 PageID: 4




1446(d). Further, the attachment accompanying this Notice of Removal constitutes all process,

pleadings and orders served upon Defendants in the State Action.

       19.     The State Action is pending in the County of Bergen, which is located in the

District of New Jersey, Newark Vicinage.

       WHEREFORE, Defendants hereby remove the State Action from the Superior Court of

New Jersey, Law Division, Bergen County, Docket No. BER-L-004749-20, to the United States

District Court for the District of New Jersey-Newark Vicinage, and requests such other and

further relief to which they may be justly entitled.

                                                       PASHMAN STEIN WALDER HAYDEN
                                                       A Professional Corporation
                                                       Attorneys for Defendants


Dated: October 6, 2020                         By:     /s/ James W. Boyan III
                                                       JAMES W. BOYAN III
                                                       jboyan@pashmanstein.com
                                                       Court Plaza South
                                                       21 Main Street – Suite 200
                                                       Hackensack, NJ 07601
                                                       (T) 201-488-8200
                                                       (F) 201-488-5556




                                                  4
